ORDER

PER CURIAM.
Aon Risk Services, Inc. of New York (“Aon”) appeals from the judgment of the Circuit Court of St. Louis County after a jury verdict that awarded the Hawkins Limited Partnership, Greg Smith and Stephanie Smith, James Strath, and Alan H. Stone (“plaintiffs”) $2,000,000 in damages for their claims of negligence, negligent misrepresentation, and negligence per se.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 84.16(b).